FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30008

               Plaintiff - Appellee,              D.C. No. 3:08-CR-00038-RRB

   v.
                                                  MEMORANDUM *
 BYRON P. BROWN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Alaska
                  Ralph R. Beistline, Chief District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Byron Brown appeals from the 60-month sentence imposed following his

guilty-plea conviction for conspiring to distribute and to possess with intent to

distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(B),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
846, and possession of an unregistered firearm, in violation of 26 U.S.C. § 5861(d).

We dismiss in light of the valid appeal waiver.

       Brown waived his right to appeal the sentence imposed by the district court

and has failed to show that the waiver is invalid. See United States v. Bibler, 495

F.3d 621, 624 (9th Cir. 2007).

       DISMISSED.




AH/Research                                                                    09-30008